Execution Version

CANADIAN GUARANTEE AND SECURITY AGREEMENT


This CANADIAN GUARANTEE AND SECURITY AGREEMENT (this "Agreement"), dated as of
May 14, 2015, among the Persons listed on the signature pages hereof as
"Grantors" and those additional entities that hereafter become parties hereto by
executing the form of Joinder attached hereto as Annex 1 (each, a "Grantor" and
collectively, the "Grantors"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, in its capacity as administrative agent and
collateral agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent").
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement") by and among Upland Software, Inc., a Delaware corporation,
as parent ("Parent"), the Persons identified on the signature pages thereof as
"US Borrowers" and each other Subsidiary of Parent from time to time designated
as a "US Borrower" thereunder (such Persons are referred to hereinafter each
individually as a "US Borrower", and individually and collectively, jointly and
severally, as the "US Borrowers"), Upland Software Inc., a Canadian federal
corporation, Solution Q Inc., an Ontario corporation and each other Subsidiary
of Parent from time to time designated as a "Canadian Borrower" thereunder (such
Persons are referred to hereinafter each individually as a "Canadian Borrower"
and individually and collectively, jointly and severally, as the "Canadian
Borrowers", and the Canadian Borrowers, together with US Borrowers, are referred
to hereinafter each individually as a "Borrower", and individually and
collectively, jointly and severally, as the "Borrowers"), the lenders party
thereto as "Lenders" (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a "Lender"), Agent, and Wells Fargo
Capital Finance Corporation Canada, an Ontario corporation, as Canadian
administrative agent, the Lender Group has agreed to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and
WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement; and
WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to the Borrowers as provided for in
the Credit Agreement, the other Loan Documents and the Bank Product Agreements,
(a) each Guarantor has agreed to guarantee the Guaranteed Obligations, and
(b) each Grantor has agreed to grant to Agent, for the benefit of the Lender
Group and the Bank Product Providers, a continuing security interest in and to
the Collateral in order to secure the prompt and complete payment, observance
and performance of, among other things, its Secured Obligations; and




--------------------------------------------------------------------------------

 

WHEREAS, each Grantor (other than Borrowers) is an Affiliate or a Subsidiary of
each Borrower and, as such, will benefit by virtue of the financial
accommodations extended to such Borrowers by the Lender Group.
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
1.Definitions; Construction.
(a)    All initially capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement (including Schedule 1.1 thereto). Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the
Personal Property Security Act (Ontario) shall be construed and defined as set
forth in such Act unless otherwise defined herein or in the Credit Agreement. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:
(i)    "Account" means an account (as that term is defined in the PPSA).
(ii)    "Activation Instruction" has the meaning specified therefor in Section
7(k)(ii).
(iii)    "Agent" has the meaning specified therefor in the preamble to this
Agreement.
(iv)    "Agent's Lien" has the meaning specified therefor in the Credit
Agreement.
(v)    "Agreement" has the meaning specified therefor in the preamble to this
Agreement.
(vi)    "Bank Product Obligations" has the meaning specified therefor in the
Credit Agreement.
(vii)    "Bank Product Provider" has the meaning specified therefor in the
Credit Agreement.
(viii)    "Books" means books and records (including each Grantor's Records
indicating, summarizing, or evidencing such Grantor's assets (including the
Collateral) or liabilities, each Grantor's Records relating to such Grantor's
business operations or financial condition, and each Grantor's goods or
Intangibles related to such information).
(ix)    "Borrowers" has the meaning specified therefor in the recitals to this
Agreement.

-2-

--------------------------------------------------------------------------------

 

(x)    "Canadian Copyright Security Agreement" means each Canadian Copyright
Security Agreement executed and delivered by Grantors, or any of them, in favour
of the Agent, in substantially the form of Exhibit A.
(xi)    "Canadian Grantor" means each Grantor organized under the laws of Canada
or any province or territory thereof.
(xii)    "Canadian Law Collateral" means all (a) Investment Property with
respect to entities organized under the laws of Canada or any province or
territory thereof, (b) Goods located in Canada, (c) Investment Property and
Deposit Accounts located in Canada or (d) Copyrights, Patents, Trademarks and
other Intellectual Property registered, or subject to an application for
registration at any intellectual property office or agency in Canada, in each
case whether now owned by or owing to, or hereafter acquired by or arising in
favour of any Grantor (including under any trade name or derivations thereof).
(xiii)    "Canadian Obligations" has the meaning specified therefor in the
Credit Agreement.
(xiv)    "Canadian Patent Security Agreement" means each Canadian Patent
Security Agreement executed and delivered by Grantors, or any of them, in favour
of the Agent, in substantially the form of Exhibit B.
(xv)    "Canadian Trademark Security Agreement” means each Canadian Trademark
Security Agreement executed and delivered by Grantors, or any of them, in favour
of the Agent, in substantially the form of Exhibit D.
(xvi)    "Cash Equivalents" has the meaning specified therefor in the Credit
Agreement.
(xvii)    "Card Services Cash Collateral" has the meaning specified therefor in
Section 7(k)(iv) hereof.
(xviii)    "Chattel Paper" means chattel paper (as that term is defined in the
PPSA).
(xix)    "CIPO" means the Canadian Intellectual Property Office.
(xx)    "Collateral" has the meaning specified therefor in Section 3.
(xxi)    "Control Agreement" has the meaning specified therefor in the Credit
Agreement.
(xxii)    "Controlled Account" has the meaning specified therefor in Section
7(k).
(xxiii)    "Controlled Account Agreements" means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

-3-

--------------------------------------------------------------------------------

 

(xxiv)    "Controlled Account Bank" has the meaning specified therefor in
Section 7(k).
(xxv)    "Copyrights" means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2 to the Disclosure Letter, (C) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor's rights corresponding
thereto throughout the world.
(xxvi)    "Copyright Security Agreements" means, collectively, each US Copyright
Security Agreement and each Canadian Copyright Security Agreement, or any of
them.
(xxvii)    "Credit Agreement" has the meaning specified therefor in the recitals
to this Agreement.
(xxviii)    "Deposit Account" means any demand, time, savings, passbook or like
account maintained with a depository institution.
(xxix)    "Disclosure Letter" means the Canadian Disclosure Letter, dated as of
the date hereof, delivered by Grantors to Agent in connection with this
Agreement, as may be updated from time to time in accordance with the terms of
this Agreement.
(xxx)    “Documents of Title” means documents of title (as that term is defined
in the PPSA).
(xxxi)    "Equipment" means equipment (as that term is defined in the PPSA).
(xxxii)    "Equity Interests" has the meaning specified therefor in the Credit
Agreement.
(xxxiii)    "Event of Default" has the meaning specified therefor in the Credit
Agreement.
(xxxiv)    "Excluded Collateral" has the meaning specified therefor in Section
3.
(xxxv)    "Excluded Swap Obligation" has the meaning specified therefor in the
Credit Agreement.
(xxxvi)    “Existing L/C" has the meaning specified therefor in Section 7(k)(iv)
hereof.
(xxxvii)    "Fixtures" means fixtures (as that term is defined in the PPSA).
(xxxviii)    "Foreclosed Grantor" has the meaning specified therefor in Section
2(i)(v).

-4-

--------------------------------------------------------------------------------

 

(xxxix)    “Goods” means goods (as that term is defined in the PPSA).
(xl)    "Grantor" and "Grantors" have the respective meanings specified therefor
in the preamble to this Agreement.
(xli)    "Guaranteed Obligations" means all of the Canadian Obligations. Without
limiting the generality of the foregoing, Guaranteed Obligations shall include
all amounts that constitute part of the Guaranteed Obligations and would be owed
by any non US Loan Party to Agent, any other member of the Lender Group, or any
Bank Product Provider but for the fact that they are unenforceable or not
allowable, including due to the existence of a bankruptcy, reorganization, other
Insolvency Proceeding or similar proceeding involving a Canadian Borrower or any
Guarantor; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Guaranteed Obligations shall exclude any Excluded Swap
Obligation.
(xlii)    "Guarantor" means each Canadian Grantor and/or a US Grantor, as the
context requires.
(xliii)    "Guarantee" means the guarantee set forth in Section 2 hereof.
(xliv)    "Insolvency Proceeding" has the meaning specified therefor in the
Credit Agreement.
(xlv)    “Instrument” means instrument (as that term is defined in the PPSA).
(xlvi)    "Intangibles" means intangibles (as that term is defined in the PPSA),
and includes payment intangibles, software, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under applicable law, and any other
personal property other than money, Accounts, Chattel Paper, Deposit Accounts,
goods, Investment Property, Negotiable Collateral, and oil, gas, or other
minerals before extraction.
(xlvii)    "Intellectual Property" means any and all Patents, Copyrights,
Trademarks, industrial designs, trade secrets, know-how, inventions (whether or
not patentable), algorithms, software programs (including source code and object
code), processes, product designs, industrial designs, blueprints, drawings,
data, customer lists, URLs and domain names, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

-5-

--------------------------------------------------------------------------------

 

(xlviii)    "Intellectual Property Licenses" means, with respect to any Person
(the "Specified Party"), (A) any licenses or other similar rights provided to
the Specified Party in or with respect to Intellectual Property owned or
controlled by any other Person, and (B) any licenses or other similar rights
provided to any other Person in or with respect to Intellectual Property owned
or controlled by the Specified Party, in each case, including (x) any software
license agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) the license agreements
listed on Schedule 3 to the Disclosure Letter, and (z) the right to use any of
the licenses or other similar rights described in this definition in connection
with the enforcement of the Lender Group's rights under the Loan Documents.
(xlix)    "Inventory" means inventory (as that term is defined in the PPSA).
(l)    "Investment Property" means (A) any and all investment property (as that
term is defined in the PPSA), and (B) any and all of the following (regardless
of whether classified as investment property under the PPSA): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.
(li)    "Joinder" means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.
(lii)    "L/C Cash Collateral" has the meaning specified therefor in Section
7(k)(iv) hereof.
(liii)    "Lender Group" has the meaning specified therefor in the Credit
Agreement.
(liv)    "Lender" and "Lenders" have the respective meanings specified therefor
in the recitals to this Agreement.
(lv)    "Loan Document" has the meaning specified therefor in the Credit
Agreement.
(lvi)    "Negotiable Collateral" means letters of credit and rights thereunder,
instruments, promissory notes, drafts and Documents of Title.
(lvii)    "Obligations" has the meaning specified thereof in the Credit
Agreement.
(lviii)    "Parent" has the meaning specified therefor in the recitals to this
Agreement.
(lix)    "Patents" means all patents and patent applications (whether
established or registered or filed in Canada, the United States or any other
country or any political subdivision thereof), including (A) all patents and
patent applications listed on Schedule 4 to the Disclosure Letter, (B) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future

-6-

--------------------------------------------------------------------------------

 

infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor's rights corresponding
thereto throughout the world.
(lx)    "Patent Security Agreement" means, collectively, each US Patent Security
Agreement and each Canadian Patent Security Agreement, or any of them.
(lxi)    "Permitted Investments" has the meaning specified therefor in the
Credit Agreement.
(lxii)    "Permitted Liens" has the meaning specified therefor in the Credit
Agreement.
(lxiii)    "Person" has the meaning specified therefor in the Credit Agreement.
(lxiv)    "Pledged Companies" means each Person listed on Schedule 5 to the
Disclosure Letter as a "Pledged Company", together with each other Person, all
or a portion of whose Equity Interests (other than Equity Interests constituting
Excluded Collateral) are acquired or otherwise owned by a Grantor after the
Closing Date.
(lxv)    "Pledged Interests" means all of each Grantor's right, title and
interest in and to all of the Equity Interests (other than Equity Interests
constituting Excluded Collateral) now owned or hereafter acquired by such
Grantor, regardless of class or designation, including in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, also including any certificates
representing the Equity Interests, the right to receive any certificates
representing any of the Equity Interests, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.
(lxvi)    "Pledged Interests Addendum" means a Pledged Interests Addendum
substantially in the form of Exhibit C.
(lxvii)    "Pledged Notes" has the meaning specified therefor in Section 6(l).
(lxviii)    "Pledged Operating Agreements" means all of each Grantor's rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.
(lxix)    "Pledged Partnership Agreements" means all of each Grantor's rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.
(lxx)    "Pledged ULC Shares" has the meaning specified therefor in Section 2.

-7-

--------------------------------------------------------------------------------

 

(lxxi)    “PPSA” means the Personal Property Security Act (Ontario), as may be
amended, renamed or replaced from time to time, including the regulations
thereto and related Minister’s Orders, provided that if perfection or the effect
of perfection or non-perfection or the priority of any Lien created hereunder on
the Collateral is governed by the personal property security legislation or
other applicable legislation with respect to personal property security in
effect in a province or territory of Canada other than Ontario, then the
applicable reference to “PPSA” herein shall be deemed to be a reference to the
personal property security legislation or other applicable legislation with
respect to personal property security in effect in such other province or
territory.
(lxxii)    "Proceeds" has the meaning specified therefor in Section 3.
(lxxiii)    "PTO" means the United States Patent and Trademark Office.
(lxxiv)    "Real Property" means any estates or interests in real property now
owned or hereafter acquired by any Grantor or any Subsidiary of any Grantor and
the improvements thereto.
(lxxv)    “Receiver” means a receiver, interim receiver, receiver and manager or
similar agent.
(lxxvi)    "Record" means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
(lxxvii)    "Rescission" has the meaning specified therefor in Section 7(k).
(lxxviii)    "Restrictions on Assignment" has the meaning specified therefor in
Section 7(f).
(lxxix)    "Secured Obligations" means:
(A)    with respect to each US Grantor, each and all of the following: (1) all
of the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement (including the Guarantee), the Credit
Agreement, or any of the other Loan Documents, (2) all US Bank Product
Obligations, (3) all Canadian Bank Product Obligations, and (4) all other
Obligations of Borrowers and all other Guaranteed Obligations of each Guarantor
(including, in the case of each of the foregoing clauses (1), (2), (3) and (4),
reasonable and documented lawyers' fees and expenses and any interest, fees, or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding); and
(B)    with respect to each Canadian Grantor, each and all of the following: (1)
all of the present and future obligations of each of the Canadian Grantors
arising from, or owing under or pursuant to, this Agreement (including the
Guarantee), the Credit Agreement, or any of the other Loan Documents, (2) all
Canadian Bank Product Obligations, and (3) all other Canadian Obligations of
Canadian Borrowers and all other Guaranteed Obligations of each Canadian Grantor
(including, in the case of each of clauses (1), (2) and (3), reasonable and
documented lawyers' fees and expenses

-8-

--------------------------------------------------------------------------------

 

and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding);
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations shall exclude any Excluded Swap
Obligation.
(lxxx)    "Securities Account" means a securities account (as that term is
defined in the PPSA).
(lxxxi)    "Security Interest" has the meaning specified therefor in Section 3
and includes a “security interest” (as that term is defined in the PPSA).
(lxxxii)    “STA” means the Securities Transfer Act (Ontario), as may be
amended, renamed or replaced from time to time, including the regulations
thereto or corresponding legislation in another Canadian jurisdiction.
(lxxxiii)    "Supporting Obligations" means a letter-of-credit right or
secondary obligation that supports the payment or performance of an Account,
Chattel Paper, Document of Title, Intangible, Instrument or Investment Property.
(lxxxiv)    "Trademarks" means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications (whether statutory or common law and whether
established or registered in Canada, the United States or any other country or
any political subdivision thereof) including those set out on Schedule 6 to the
Disclosure Letter and (A) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 6 to the Disclosure Letter, (B) all renewals thereof, (C) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (D) the right to sue for past, present and future
infringements and dilutions thereof, (E) the goodwill of each Grantor's business
symbolized by the foregoing or connected therewith, and (F) all of each
Grantor's rights corresponding thereto throughout the world.
(lxxxv)    "Trademark Security Agreements" means, collectively, each US
Trademark Security Agreements and each Canadian Trademark Security Agreement, or
any of them.
(lxxxvi)    "Triggering Event" means, as of any date of determination, that an
Event of Default has occurred as of such date.
(lxxxvii)    "ULC" means any unlimited company, unlimited liability company or
unlimited liability corporation or any similar entity existing under the laws of
any province or territory of Canada and any successor to any such entity.
(lxxxviii)    “ULC Shares” means the shares which are shares in the capital
stock of a ULC.
(lxxxix)    "URL" means "uniform resource locator," an internet web address.

-9-

--------------------------------------------------------------------------------

 

(xc)    "US Bank Product Obligations" has the meaning specified therefor in the
Credit Agreement.
(xci)    "US Borrower" has the meaning specified therefor in the recitals to
this Agreement.
(xcii)    "US Copyright Security Agreement" has the meaning specified therefor
in the US Guaranty and Security Agreement.
(xciii)    "US Grantor" means each Grantor organized in the United States or any
state or territory thereof or the District of Columbia.
(xciv)    "US Law Collateral" means all (a) Investment Property with respect to
entities organized under the laws of the United States, (b) Goods located in the
United States, (c) Investment Property and Deposit Accounts located in the
United States or (d) Copyrights, Patents, Trademarks and other Intellectual
Property registered, or subject to an application for registration at any
intellectual property office or agency in the United States, in each case
whether now owned by or owing to, or hereafter acquired by or arising in favour
of any Grantor (including under any trade name or derivations thereof).
(xcv)    "US Patent Security Agreement" has the meaning specified therefor in
the US Guaranty and Security Agreement.
(xcvi)    "US Trademark Security Agreement" has the meaning specified therefor
in the US Guaranty and Security Agreement.
(b)    Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms "includes" and "including" are not limiting, and
the term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or." The words "hereof," "herein," "hereby,"
"hereunder," and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations or the
Guaranteed Obligations shall mean (i) the payment or repayment in full in
immediately available funds of (A) the principal amount of, and interest accrued
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Group Expenses that
have accrued regardless of whether demand has been made therefor, (C) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee), (ii) in the case
of contingent reimbursement obligations

-10-

--------------------------------------------------------------------------------

 

with respect to Letters of Credit, providing Letter of Credit Collateralization,
(iii) in the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (iv) the receipt by
Agent of cash collateral in order to secure any other contingent Secured
Obligations or Guaranteed Obligations for which a claim or demand for payment
has been made at such time or in respect of matters or circumstances known to
Agent or a Lender at the time that are reasonably expected to result in any
loss, cost, damage or expense (including lawyers' fees and legal expenses), such
cash collateral to be in such amount as Agent reasonably determines is
appropriate to secure such contingent Secured Obligations or Guaranteed
Obligations, (v) the payment or repayment in full in immediately available funds
of all other Secured Obligations or Guaranteed Obligations (as the case may be)
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(A) unasserted contingent indemnification obligations, (B) any US Bank Product
Obligations or Canadian Bank Product Obligations (other than Hedge Obligations)
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (C) any Hedge Obligations that, at such time, are allowed by the applicable
Hedge Provider to remain outstanding without being required to be repaid, and
(vi) the termination of all of the Commitments of the Lenders. Any reference
herein to any Person shall be construed to include such Person's successors and
assigns. Any reference herein to "province" shall include the territories of
Canada. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.
(c)    All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.
2.    Guarantee.
(a)    In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Canadian Revolving Loans, the Canadian Term
Loans and the issuance of the Canadian Letters of Credit, and the entering into
of the Canadian Bank Product Agreements and by virtue of the financial
accommodations to be made to each Canadian Borrower, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guaranteed
Obligations. If any or all of the Obligations constituting Guaranteed
Obligations becomes due and payable, each of the Guarantors, unconditionally and
irrevocably, and without the need for demand, protest, or any other notice or
formality, promises to pay such indebtedness to Agent, for the benefit of the
Lender Group and the Bank Product Providers, together with any and all expenses
(including Lender Group Expenses) that may be incurred by Agent or any other
member of the Lender Group or any Bank Product Provider in demanding, enforcing,
or collecting any of the Guaranteed Obligations (including the enforcement of
any collateral for such Guaranteed Obligations or any collateral for the
obligations of the Guarantors under this Guarantee). If a claim is ever made
upon Agent or any other member of the Lender Group or any Bank Product Provider
for repayment or recovery of any amount or amounts received in payment of or on
account of any or all of the Guaranteed Obligations and any of Agent or any
other member of the Lender Group or any Bank Product Provider repays all or part

-11-

--------------------------------------------------------------------------------

 

of said amount by reason of (i) any judgment, decree, or order of any court or
administrative body having jurisdiction over such payee or any of its property,
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including any Borrower or any Guarantor), then and in
each such event, each of the Guarantors agrees that any such judgment, decree,
order, settlement, or compromise shall be binding upon the Guarantors,
notwithstanding any revocation (or purported revocation) of this Guarantee or
other instrument evidencing any liability of any Grantor, and the Guarantors
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
(b)    Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to Agent,
for the benefit of the Lender Group and the Bank Product Providers, whether or
not due or payable by any Loan Party upon the occurrence of any of the events
specified in Section 8.4 or 8.5 of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Lender Group and the Bank Product Providers, without the requirement of
demand, protest, or any other notice or other formality, in lawful money of the
United States or Canada, as specified in the Credit Agreement.
(c)    The liability of each of the Guarantors hereunder is primary, absolute,
and unconditional, and is independent of any security for or other guarantee of
the Guaranteed Obligations, whether executed by any other Guarantor or by any
other Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guarantee or undertaking, (ii) any dissolution, termination, or increase,
decrease, or change in personnel by any Grantor, (iii) any payment made to
Agent, any other member of the Lender Group, or any Bank Product Provider on
account of the Canadian Obligations which Agent, such other member of the Lender
Group, or such Bank Product Provider repays to any Grantor pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, or (iv) any action or inaction by Agent, any other member
of the Lender Group, or any Bank Product Provider, or (v) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Canadian Obligations or of any security therefor.
(d)    This Guarantee includes all present and future Guaranteed Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guaranteed Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guaranteed Obligations after prior
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guarantee as to future Guaranteed Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guaranteed
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent

-12-

--------------------------------------------------------------------------------

 

continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (iii) no such revocation
shall apply to any Guaranteed Obligations made or created after such date to the
extent made or created pursuant to a legally binding commitment of any member of
the Lender Group or any Bank Product Provider in existence on the date of such
revocation, (iv) no payment by any Guarantor, any Borrower, or from any other
source, prior to the date of Agent's receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(v) any payment by any Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guaranteed Obligations as to which the revocation is effective and which
are not, therefore, guaranteed hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder. This Guarantee shall
be binding upon each Guarantor, its successors and assigns and inure to the
benefit of and be enforceable by Agent (for the benefit of the Lender Group and
the Bank Product Providers) and its successors, transferees, or assigns.
(e)    The obligations of each of the Guarantors hereunder are independent of
the obligations of any other Guarantor or Grantor or any other Person and a
separate action or actions may be brought and prosecuted against one or more of
the Guarantors whether or not action is brought against any other Guarantor or
Grantor or any other Person and whether or not any other Guarantor or Grantor or
any other Person be joined in any such action or actions. Each of the Guarantors
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement hereof. Any
payment by any Grantor or other circumstance which operates to toll any statute
of limitations as to any Grantor shall operate to toll the statute of
limitations as to each of the Guarantors.
(f)    Each of the Guarantors authorizes Agent, the other members of the Lender
Group, and the Bank Product Providers without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:
(i)    change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Canadian Obligations (including any increase or decrease in the principal amount
thereof or the rate of interest or fees thereon); or (B) any security therefor
or any liability incurred directly or indirectly in respect thereof, and this
Guarantee shall apply to the Canadian Obligations as so changed, extended,
renewed, or altered;
(ii)    take and hold security for the payment of the Canadian Obligations and
sell, exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Canadian Obligations or any of the Guaranteed
Obligations (including any of the obligations of all or any of the Guarantors
under this Guarantee) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;
(iii)    exercise or refrain from exercising any rights against any Grantor;
(iv)    release or substitute any one or more endorsers, guarantors, any
Grantor, or other obligors;

-13-

--------------------------------------------------------------------------------

 

(v)    settle or compromise any of the Canadian Obligations, any security
therefor, or any liability (including any of those of any of the Guarantors
under this Guarantee) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Grantor to its creditors;
(vi)    apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent, any other member of the Lender Group, or
any Bank Product Provider regardless of what liability or liabilities of such
Grantor remain unpaid;
(vii)    consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, any Canadian Bank Product
Agreement, or any of the instruments or agreements referred to herein or
therein, or otherwise amend, modify, or supplement this Agreement, any other
Loan Document, any Canadian Bank Product Agreement, or any of such other
instruments or agreements; or
(viii)    take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guarantee.
(g)    It is not necessary for Agent, any other member of the Lender Group, or
any Bank Product Provider to inquire into the capacity or powers of any of the
Guarantors or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Canadian Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.
(h)    Each Guarantor jointly and severally guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto.
The obligations of each Guarantor under this Guarantee are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guarantee shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defense it may now or
hereafter have in any way relating to, any or all of the following:
(i)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(ii)    any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit;

-14-

--------------------------------------------------------------------------------

 

(iii)    any taking, exchange, release, or non-perfection of any Lien in and to
any Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guarantee, for all or any of the Guaranteed
Obligations;
(iv)    the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent, any other
member of the Lender Group, or any Bank Product Provider;
(v)    any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor;
(vi)    any right or defense arising by reason of any claim or defense based
upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor's rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any other Grantor or any guarantors or
sureties;
(vii)    any change, amalgamation, reorganization, restructuring, or termination
of the corporate, limited liability company, ULC, trust or partnership structure
or existence of any Grantor; or
(viii)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.
(i)    Waivers.
(i)    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent, any other member of
the Lender Group, or any Bank Product Provider to (i) proceed against any other
Grantor or any other Person, (ii) proceed against or exhaust any security held
from any other Grantor or any other Person, or (iii) protect, secure, perfect,
or insure any security interest or Lien on any property subject thereto or
exhaust any right to take any action against any other Grantor, any other
Person, or any collateral, or (iv) pursue any other remedy in any member of the
Lender Group's or any Bank Product Provider's power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of any
Grantor or any other Person, other than payment of the Guaranteed Obligations to
the extent of such payment, based on or arising out of the disability of any
Grantor or any other Person, or the validity, legality, or unenforceability of
the Canadian Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of any Grantor other than payment of the
Canadian Obligations to the extent of such payment. Agent may, at the election
of the Required Lenders, foreclose upon any Collateral held by Agent by one or
more judicial or nonjudicial sales or other dispositions, whether or not every
aspect of any such sale is commercially reasonable or otherwise fails to comply
with applicable law or may exercise any other right or remedy Agent, any other
member of the Lender Group, or any Bank Product Provider may have against any
Grantor or any other Person, or any security, in each case, without affecting or
impairing in any way the

-15-

--------------------------------------------------------------------------------

 

liability of any of the Guarantors hereunder except to the extent the Guaranteed
Obligations have been paid.
(ii)    Each of the Guarantors waives absolutely, to the fullest extent
permitted by applicable law, and agrees that it shall not at any time plead or
in any manner whatever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshalling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantor of its Guaranteed
Obligations under, or the enforcement by the Agent, any member of the Lender
Group or any Bank Product Provider of, this Guarantee.
(iii)    Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including notices of nonperformance, notices
of protest, notices of dishonour, notices of acceptance of this Guarantee, and
notices of the existence, creation, or incurring of new or additional Canadian
Obligations or other financial accommodations. Each of the Guarantors waives
notice of any Default or Event of Default under any of the Loan Documents. Each
of the Guarantors assumes all responsibility for being and keeping itself
informed of each Grantor's financial condition and assets and of all other
circumstances bearing upon the risk of nonpayment of the Canadian Obligations
and the nature, scope, and extent of the risks which each of the Guarantors
assumes and incurs hereunder, and agrees that neither Agent nor any of the other
members of the Lender Group nor any Bank Product Provider shall have any duty to
advise any of the Guarantors of information known to them regarding such
circumstances or risks.
(iv)    To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (A) any right to assert against any member of the Lender Group or any
Bank Product Provider, any defense (legal or equitable), set-off, counterclaim,
or claim which each Guarantor may now or at any time hereafter have against any
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider; (B) any defense, set-off, counterclaim, or claim, of any kind
or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (C) any right or defense arising by reason
of any claim or defense based upon an election of remedies by any member of the
Lender Group or any Bank Product Provider including any defense based upon an
impairment or elimination of such Guarantor's rights of subrogation,
reimbursement, contribution, or indemnity of such Guarantor against any Borrower
or other guarantors or sureties; and (D) the benefit of any statute of
limitations affecting such Guarantor's liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor's liability hereunder.
(v)    No Guarantor will exercise any rights that it may now or hereafter
acquire against any Grantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor's obligations
under this Guarantee, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Grantor or any other guarantor or any Collateral,
whether or not such

-16-

--------------------------------------------------------------------------------

 

claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from any Grantor or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this Guarantee shall have been paid in full in cash and all of the
Commitments of the Canadian Lenders have been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall forthwith be paid to
Agent to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this Guarantee, whether matured or unmatured, in
accordance with the terms of the Credit Agreement, or to be held as Collateral
for any Guaranteed Obligations or other amounts payable under this Guarantee
thereafter arising. Notwithstanding anything to the contrary contained in this
Guarantee, no Guarantor may exercise any rights of subrogation, contribution,
indemnity, reimbursement or other similar rights against, and may not proceed or
seek recourse against or with respect to any property or asset of, any other
Grantor (the "Foreclosed Grantor"), including after payment in full of the
Canadian Obligations, if all or any portion of the Canadian Obligations have not
been satisfied in connection with an exercise of remedies in respect of the
Equity Interests of such Foreclosed Grantor whether pursuant to this Agreement
or otherwise.
(vi)    Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.
3.    Grant of Security. As continuing security for its Secured Obligations,
each Grantor hereby unconditionally grants, collaterally assigns, hypothecates
and pledges to Agent, for the benefit of each member of the Lender Group and
each of the Bank Product Providers, to secure its Secured Obligations, a
continuing security interest (hereinafter referred to as the "Security
Interest") in all of such Grantor's right, title, and interest in all of its
present and after acquired personal property wherever located (the "Collateral")
including, without limitation:
(a)    all of such Grantor's Accounts;
(b)    all of such Grantor's Books;
(c)    all of such Grantor's Chattel Paper;
(d)    all of such Grantor's Deposit Accounts;
(e)    all of such Grantor's Documents of Title;
(f)    all of such Grantor's Equipment;
(g)    all of such Grantor's Fixtures;
(h)    all of such Grantor's Intangibles;

-17-

--------------------------------------------------------------------------------

 

(i)    all of such Grantor's Goods;
(j)    all of such Grantor's Instruments;
(k)    all of such Grantor's Inventory;
(l)    all of such Grantor's Investment Property;
(m)    all of such Grantor's Intellectual Property and Intellectual Property
Licenses;
(n)    all of such Grantor's Negotiable Collateral (including all of such
Grantor's Pledged Notes);
(o)    all of such Grantor's Pledged Interests (including all of such Grantor's
Pledged Operating Agreements and Pledged Partnership Agreements);
(p)    all of such Grantor's Securities Accounts;
(q)    all of such Grantor's Supporting Obligations;
(r)    all of such Grantor's money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group;
(s)    all of such Grantor's other personal property; and
(t)    all of the proceeds (as such term is defined in the PPSA) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Documents of Title, Equipment,
Fixtures, Intangibles, Instruments, Inventory, Investment Property, Intellectual
Property, Negotiable Collateral, Pledged Interests, Securities Accounts,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in expropriation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guarantee payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the "Proceeds"). Without limiting the generality of the foregoing,
the term "Proceeds" includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guarantee payable to any Grantor or Agent from time to time
with respect to any of the Investment Property.
Notwithstanding any provisions to the contrary contained in this Agreement, the
Credit Agreement, any of the other Loan Documents or any other document or
agreement among all or some of the parties hereto, each Grantor is, as of the
date of this Agreement, the sole registered and

-18-

--------------------------------------------------------------------------------

 

beneficial owner of all ULC Shares owned by it, if any, which form part of the
Collateral (the "Pledged ULC Shares"), and will remain so until such time as
such Pledged ULC Shares are fully and effectively transferred into the name of
the Agent, any member of the Lender Group or any Bank Product Provider, or any
other Person on the books and records of such ULC. Nothing in this Agreement,
any other Loan Document or any other document or agreement delivered among all
or some of the parties hereto is intended or shall constitute the Agent, any
member of the Lender Group, any Bank Product Provider or any Person other than a
Grantor to be a member or shareholder of any ULC until such time as written
notice is given to the applicable Grantor and all further steps are taken so as
to register the Agent, such member of the Lender Group or such Bank Product
Provider, or other Person as holder of such Pledged ULC Shares. The granting of
the security interest pursuant to this Section 3 does not make the Agent, any
member of the Lender Group or any Bank Product Provider a successor to any
Grantor as a member or shareholder of any ULC, and neither the Agent, the
members of the Lender Group, the Bank Product Providers nor any of their
respective successors and assigns hereunder shall be deemed to become a member
or shareholder of any ULC by accepting this Agreement or exercising any right
granted herein unless and until such time, if any, when the Agent, the members
of the Lender Group, the Bank Product Providers or any successor or assign
expressly becomes a registered member or shareholder of any ULC. Each Grantor
shall be entitled to receive and retain for its own account any dividends or
other distributions, if any, in respect of the Pledged ULC Shares, and shall
have the right to vote such Pledged ULC Shares and to control the direction,
management and policies of the ULC issuing such Pledged ULC Shares to the same
extent as such Grantor would if such Pledged ULC Shares were not pledged to the
Agent. To the extent any provision hereof would have the effect of constituting
the Agent, any member of the Lender Group or any Bank Product Provider to be a
member or shareholder of the ULC prior to such time, such provision shall be
severed herefrom and be ineffective with respect to the relevant Pledged ULC
Shares without otherwise invalidating or rendering unenforceable this Agreement
or invalidating or rendering unenforceable such provision insofar as it relates
to Collateral other than Pledged ULC Shares. Notwithstanding anything herein to
the contrary (except to the extent, if any, that the Agent, any member of the
Lender Group or any Bank Product Provider or any of their respective successors
or assigns hereafter expressly becomes a registered member or shareholder of any
ULC), neither the Agent, the members of the Lender Group, the Bank Product
Providers nor any of their respective successors or assigns shall be deemed to
have assumed or otherwise become liable for any debts or obligations of any ULC.
Except upon the exercise by the Agent or other Persons, of rights to sell or
otherwise dispose of Pledged ULC Shares or other remedies following the
occurrence and during the continuance of an Event of Default, each Grantor shall
not cause or permit, or enable any ULC in which it holds Pledged ULC Shares to
cause or permit, the Agent or any such other Person to: (a) be registered as a
member or shareholder of such ULC, (b) have any notation entered in its favour
in the share register of such ULC, (c) be held out as a member or shareholder of
such ULC, (d) receive, directly or indirectly, any dividends, property or other
distributions from such ULC by reason of the Agent, the members of the Lender
Group or the Bank Product Providers holding a security interest in the Pledged
ULC Shares, or (e) act as a member or shareholder of such ULC, or exercise any
rights of a member or shareholder of such ULC, including the right to attend a
meeting of such ULC or vote the shares of such ULC.

-19-

--------------------------------------------------------------------------------

 

Notwithstanding anything contained in this Agreement to the contrary, the term
"Collateral" shall not include: (i) voting Equity Interests of any CFC, solely
to the extent that (y) such Equity Interests represent more than 65% of the
outstanding voting Equity Interests of such CFC, and (z) pledging or
hypothecating more than 65% of the total outstanding voting Equity Interests of
such CFC would result in adverse tax consequences or the costs to the Grantors
of providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Borrowers) in relation to the benefits to Agent, the other
members of the Lender Group, and the Bank Product Providers of the security
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary) (with any such
pledge immediately terminating as and when such adverse consequences arise or
exist); (ii) any rights or interest in any contract, lease, permit, license, or
license agreement covering real or personal property of any Grantor if under the
terms of such contract, lease, permit, license, or license agreement, or
applicable law with respect thereto, the grant of a security interest or lien
therein is prohibited as a matter of law or under the terms of such contract,
lease, permit, license, or license agreement and such prohibition or restriction
has not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained (provided, that,
(A) the foregoing exclusions of this clause (ii) shall in no way be construed
(1) to apply to the extent that any described prohibition or restriction is
ineffective under applicable law or (2) to apply to the extent that any consent
or waiver has been obtained that would permit Agent's security interest or lien
to attach notwithstanding the prohibition or restriction on the pledge of such
contract, lease, permit, license, or license agreement and (B) the foregoing
exclusions of clauses (i) and (ii) shall in no way be construed to limit,
impair, or otherwise affect any of Agent's, any other member of the Lender
Group's or any Bank Product Provider's continuing security interests in and
liens upon any rights or interests of any Grantor in or to (1) monies due or to
become due under or in connection with any described contract, lease, permit,
license, license agreement, or Equity Interests (including any Accounts or
Equity Interests), or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
Equity Interests); (iii) consumer goods (as such term is defined in the PPSA);
(iv) property that is subject to a Lien permitted under the Credit Agreement
pursuant to clause (f) of the definition of Permitted Liens, solely to the
extent that a grant or perfection of a Lien in favour of Agent on any such
property is prohibited by or results in a breach or termination of, or
constitutes a default under, the documentation governing such Liens or the
obligations secured by such Liens (other than to the extent all necessary
consents to creation, attachment and perfection of Agent's Liens thereon have
been obtained); provided that, immediately upon the lapse or termination of such
terms or the obtainment of such consents, such property automatically shall
constitute Collateral; (v) solely until such time as the Existing L/C is
terminated or expires, the L/C Cash Collateral; and (vi) solely until the date
that is one hundred twenty (120) days following the Closing Date, the Card
Services Cash Collateral (the items listed in clauses (i) through (vi),
collectively, are referred to herein as the "Excluded Collateral").


Subject to Section 10 of this Agreement, the security interest with respect to
Trademarks constitutes a security interest in, and a charge, hypothecation and
pledge of, such Collateral in favour of the Agent, but does not constitute an
assignment or mortgage of such Collateral to the Agent. Until the occurrence of
and Event of Default, the grant of the security interest in the Trademarks does
not affect in any way the Grantors’ rights to commercially exploit the
Trademarks, defend

-20-

--------------------------------------------------------------------------------

 

them, enforce the Grantors’ rights in them or with respect to it against third
parties in any court or claim and be entitled to receive any damages with
respect to any infringement of them.
Each of the Grantors hereby acknowledges that (a) value has been given; (b) each
Grantor has rights, or, in the case of Collateral hereafter acquired, will at
the time of acquisition of such Collateral have rights, in the Collateral in
which it has granted a Security Interest; (c) this Agreement constitutes a
security agreement as that term is defined in the PPSA; and (d) it has not
agreed to postpone the time for attachment of the Security Interest granted
hereunder and the Security Interest granted hereunder attaches upon the
execution of this Agreement (or in the case of any after-acquired property, at
the time of the acquisition thereof). To the extent permitted by applicable law,
each Grantor waives its right to receive a copy of any financing statement or
financing change statement registered by the Agent, or of any verification
statement with respect to any financing statement or financing change statement
registered by the Agent.


Notwithstanding anything contained in this Security Agreement to the contrary,
the term Collateral shall not include and the security interest hereunder does
not extend or apply to the last day of the term of any lease or sublease or any
agreement for a lease or sublease, now held or hereafter acquired by a Grantor
in respect of real property, but such Grantor shall stand possessed of any such
last day upon trust to assign and dispose of it as the Agent may direct.


Each of the Grantors hereby further acknowledges and agrees that if the
Collateral is realized upon and such Collateral or the proceeds of such
Collateral is not sufficient to satisfy all Secured Obligations, subject to the
provisions of the PPSA, such Grantor shall continue to be liable for any Secured
Obligations remaining outstanding and the Collateral Agent shall be entitled to
pursue full payment thereof.
4.    Security for Secured Obligations. The Security Interest created hereby by
each Grantor secures the payment and performance of the Secured Obligations of
such Grantor, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
which constitute part of the Secured Obligations and would be owed by Grantors
(to the extent of the Secured Obligations of each respective Grantor), or any of
them (to the extent of the Secured Obligations of such Grantor), to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding.
5.    Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be

-21-

--------------------------------------------------------------------------------

 

obligated to perform any of the obligations or duties of any Grantors thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Credit Agreement, or any other Loan
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Credit Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, it
is the intention of the parties hereto that record and beneficial ownership of
the Pledged Interests, including all voting, consensual, dividend, and
distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default and (ii) Agent has notified
the applicable Grantor of Agent's election to exercise such rights with respect
to the Pledged Interests pursuant to Section 16.
6.    Representations and Warranties. In order to induce Agent to enter into
this Agreement for the benefit of the Lender Group and the Bank Product
Providers, each Grantor makes the following representations and warranties to
the Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:
(a)    As of the Closing Date, the legal name and jurisdiction of organization
of each Grantor and each of its Subsidiaries is set forth on Schedule 7 to the
Disclosure Letter.
(b)    As of the Closing Date, the chief executive office of each Grantor and
each of its Subsidiaries is located at the address indicated on Schedule 7 to
the Disclosure Letter.
(c)    As of the Closing Date, each Grantor's and each of its Subsidiaries' tax
and business identification numbers and organizational identification numbers,
if any, are identified on Schedule 7 to the Disclosure Letter.
(d)    Set forth on Schedule 9 to the Disclosure Letter (as such Schedule may be
updated from time to time subject to Section 7(k)(iii) with respect to
Controlled Accounts and provided that Grantors comply with Section 7(c) hereof)
is a listing of all of Grantors' and their Subsidiaries' Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name of such Person, and (b) the account numbers of the
Deposit Accounts or Securities Accounts maintained with such Person.

-22-

--------------------------------------------------------------------------------

 

(e)    Schedule 8 to the Disclosure Letter sets forth all Real Property owned by
any of the Grantors as of the Closing Date.
(f)    As of the Closing Date: (i) Schedule 2 to the Disclosure Letter provides
a complete and correct list of all registered Copyrights owned by any Grantor,
all applications for registration of Copyrights owned by any Grantor, and all
other Copyrights owned by any Grantor and material to the conduct of the
business of any Grantor; (ii) Schedule 3 to the Disclosure Letter provides a
complete and correct list of all Intellectual Property Licenses entered into by
any Grantor pursuant to which (A) any Grantor has provided any license or other
rights in Intellectual Property owned or controlled by such Grantor to any other
Person (other than licenses granted in the ordinary course of business that
could not result in a legal transfer of title of the licensed property) or
(B) any Person has granted to any Grantor any license or other rights in
Intellectual Property owned or controlled by such Person that is material to the
business of such Grantor, including any Intellectual Property that is
incorporated in any Inventory, software, or other product marketed, sold,
licensed, or distributed by such Grantor; (iii) Schedule 4 to the Disclosure
Letter provides a complete and correct list of all Patents owned by any Grantor
and all applications for Patents owned by any Grantor; and (iv) Schedule 6 to
the Disclosure Letter provides a complete and correct list of all registered
Trademarks owned by any Grantor, all applications for registration of Trademarks
owned by any Grantor, and all other Trademarks owned by any Grantor and material
to the conduct of the business of any Grantor.
(g)    (a) (A) each Grantor owns exclusively or holds licenses in all
Intellectual Property that is necessary in or material to the conduct of its
business, and (B) all employees and contractors of each Grantor who were
involved in the creation or development of any Intellectual Property for such
Grantor that is necessary in or material to the business of such Grantor have
signed agreements containing assignment of Intellectual Property rights to such
Grantor and obligations of confidentiality;
(i)    to each Grantor's knowledge, no Person has infringed or misappropriated
or is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect;
(ii)    (A) to each Grantor's knowledge, (1) such Grantor has never infringed or
misappropriated and is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect, and (B) there are no
infringement or misappropriation claims or proceedings pending, or to any
Grantor's knowledge, threatened in writing against any Grantor, and no Grantor
has received any written notice or other communication of any actual or alleged
infringement or misappropriation of any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect;

-23-

--------------------------------------------------------------------------------

 

(iii)    to each Grantor's knowledge, all registered Copyrights, registered
Trademarks, and issued Patents that are owned by such Grantor and necessary in
or material to the conduct of its business are valid, subsisting and enforceable
and in compliance with all legal requirements, filings, and payments and other
actions that are required to maintain such Intellectual Property in full force
and effect,
(iv)    each Grantor has taken reasonable steps to maintain the confidentiality
of and otherwise protect and enforce its rights in all trade secrets owned by
such Grantor that are necessary in or material to the conduct of the business of
such Grantor, and
(v)    none of the proprietary software licensed or distributed by any Grantor
that is material to generating revenue for such Grantor is subject to any
"copyleft" or other obligation or condition (including any obligation or
condition under any "open source" license such as the GNU Public License, Lesser
GNU Public License, or Mozilla Public License) that would require, or condition
the use or distribution of such software, on the disclosure, licensing or
distribution of any source code of the proprietary software;
(h)    This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
PPSA, securing the payment of such Grantor’s Secured Obligations. Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the PPSA, all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken
or will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor's name on Schedule 11 to the
Disclosure Letter (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under the Loan Documents). Upon
the making of such filings, Agent shall have a first priority perfected security
interest, subject only to Permitted Liens which are non-consensual Permitted
Liens, permitted purchase money Liens, or the interests of lessors under Capital
Leases, in the Collateral of each Grantor to the extent such security interest
can be perfected by the filing of a financing statement. Upon filing of any
applicable, Copyright Security Agreement, Patent Security Agreement or Trademark
Security Agreement with the CIPO (or the equivalent agency in the United States)
and the filing of appropriate financing statements in the jurisdictions listed
on Schedule 11 to the Disclosure Letter (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under the
Loan Documents), all action necessary or desirable to protect and perfect the
Security Interest in and on each Grantor's Patents, Trademarks, or Copyrights
has been taken and such perfected Security Interest is enforceable as such as
against any and all creditors of and purchasers from any Grantor.
(i)    (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 to the Disclosure Letter as being owned by
such Grantor and, when acquired by such Grantor, any Pledged Interests acquired
after the Closing Date; (ii) all of the Pledged Interests are duly authorized,
validly issued, fully paid and nonassessable and the Pledged Interests
constitute or will constitute the percentage of the issued and outstanding
Equity Interests of the Pledged Companies of such Grantor identified

-24-

--------------------------------------------------------------------------------

 

on Schedule 5 to the Disclosure Letter as supplemented or modified by any
Pledged Interests Addendum or any Joinder to this Agreement; (iii) such Grantor
has the right and requisite authority to pledge, the Investment Property pledged
by such Grantor to Agent as provided herein; (iv) all actions necessary or
desirable to perfect and establish the first priority of, or otherwise protect,
Agent's Liens in the Investment Property, and the proceeds thereof, have been
duly taken, upon (A) the execution and delivery of this Agreement; (B) the
taking of possession by Agent (or its agent or designee) of any certificates
representing the Pledged Interests, together with undated powers (or other
documents of transfer acceptable to Agent) endorsed in blank by the applicable
Grantor; (C) the filing of financing statements in the applicable jurisdiction
set forth on Schedule 11 to the Disclosure Letter (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents) for such Grantor with respect to the Pledged
Interests of such Grantor that are not represented by certificates, and (D) with
respect to any Securities Accounts, the delivery of Control Agreements with
respect thereto; and (v) within the time period specified in Schedule 3.6 to the
Credit Agreement, each Grantor has delivered to and deposited with Agent all
certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to Agent) endorsed in blank
with respect to such certificates. None of the Pledged Interests owned or held
by such Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.
(j)    No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except as may be required in connection with such disposition of
Investment Property by laws affecting the offering and sale of securities
generally and except for consents, approvals, authorizations, or other orders or
actions that have been obtained or given (as applicable) and that are still in
force and consents, approvals, authorizations or other actions relating to
Pledged ULC Shares. No Intellectual Property License of any Grantor that is
necessary in or material to the conduct of such Grantor's business requires any
consent of any other Person that has not been obtained in order for such Grantor
to grant the security interest granted hereunder in such Grantor's right, title
or interest in or to such Intellectual Property License.
(k)    There is no event of acceleration or material default, breach, or
violation existing under any promissory note (as defined in the PPSA)
constituting Collateral and pledged hereunder (each a "Pledged Note") and, to
such Grantor's knowledge, no event has occurred or circumstance exists which,
with the passage of time or the giving of notice, or both, would constitute an
event of acceleration or material default, breach, or violation under any
Pledged Note. No Grantor that is an obligee under a Pledged Note has waived any
material default, breach, violation, or event of acceleration under such Pledged
Note, except as permitted pursuant to Section 7(m).

-25-

--------------------------------------------------------------------------------

 

(l)    As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (A) are not dealt in or traded on securities
exchanges or in securities markets, (B) do not constitute securities under the
STA, and (C) are not held by such Grantor in a Securities Account. In addition,
none of the Pledged Operating Agreements, the Pledged Partnership Agreements, or
any other agreements governing any of the Pledged Interests issued under any
Pledged Operating Agreement or Pledged Partnership Agreement, provide that such
Pledged Interests are securities for purposes of the STA as in effect in any
relevant jurisdiction.
7.    Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:
(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $500,000
or more for all such Negotiable Collateral, Investment Property, or Chattel
Paper, the Grantors shall promptly (and in any event within five (5) Business
Days after acquisition thereof), notify Agent thereof, and if and to the extent
that perfection or priority of Agent's Security Interest is dependent on or
enhanced by possession, the applicable Grantor, promptly (and in any event
within ten (10) Business Days) after request by Agent, shall execute such other
documents and instruments as shall be requested by Agent or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Property, or Chattel Paper to Agent, together with such undated
powers (or other relevant document of transfer acceptable to Agent) endorsed in
blank as shall be requested by Agent, and shall do such other acts or things
deemed necessary or desirable by Agent to protect Agent's Security Interest
therein;
(b)    Chattel Paper. If any Grantor retains possession of any Chattel Paper or
Instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly upon the request of
Agent, such Chattel Paper and Instruments shall be marked with the following
legend: "This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of Wells Fargo Bank, National Association, as
Agent for the benefit of the Lender Group and the Bank Product Providers";
(c)    Control Agreements.
(ix)    Except to the extent otherwise excused by Section 7(k)(iv), within one
hundred twenty (120) days following the Closing Date with respect to Deposit
Accounts and/or Securities Accounts maintained at Wells Fargo, and within thirty
(30) days following the Closing Date with respect to Deposit Accounts and/or
Securities Accounts maintained at any bank other than Wells Fargo, each Grantor
shall obtain an authenticated Control Agreement (which may include a Controlled
Account Agreement), from each bank maintaining a Deposit Account or Securities
Account for such Grantor;
(x)    Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement, from each issuer of
uncertificated securities,

-26-

--------------------------------------------------------------------------------

 

securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for any Grantor, or maintaining a
Securities Account for such Grantor; and
(xi)    Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement with respect to all of such
Grantor's investment property.
(d)    Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $250,000
or more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five (5) Business Days after becoming a beneficiary),
notify Agent thereof and, promptly (and in any event within ten (10) Business
Days) after request by Agent, enter into a tri-party agreement with Agent and
the issuer or confirming bank with respect to letter-of-credit rights assigning
such letter-of-credit rights to Agent and directing all payments thereunder to
Agent's Account, all in form and substance reasonably satisfactory to Agent;
(e)    [reserved].
(f)    Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $250,000, if any Account or
Chattel Paper arises out of a contract or contracts with the government of the
United States of America, Canada or the government of any province, territory or
state thereof or any department, agency, or instrumentality thereof, to the
extent (but only to the extent) that such accounts are subject to a restriction
on assignment pursuant to the Assignment of Claims Act of 1940, the Financial
Administration Act (Canada), or comparable provincial statute, or other
applicable law (collectively, "Restrictions on Assignment"), Grantors shall
promptly (and in any event within five (5) Business Days of the creation
thereof) notify Agent thereof and, promptly (and in any event within ten (10)
Business Days) after request by Agent, execute any instruments or take any steps
reasonably required by Agent in order that all moneys due or to become due under
such contract or contracts shall be assigned to Agent, for the benefit of the
Lender Group and the Bank Product Providers in compliance with the requirements
of the applicable Restrictions on Assignment, and shall provide written notice
thereof under the Assignment of Claims Act or other applicable law;
(g)    Intellectual Property.
(i)    Upon the request of Agent, in order to facilitate filings with the CIPO,
PTO and the United States Copyright Office, each Grantor shall execute and
deliver to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements, as applicable, to further evidence
Agent's Lien on such Grantor's Patents, Trademarks, or Copyrights, and the
Intangibles of such Grantor relating thereto or represented thereby;
(ii)    Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of any Grantor's business (as
determined by Grantors in their reasonable business judgment), to protect and
diligently enforce and defend at such Grantor's expense its Intellectual
Property, including (A) to diligently enforce and defend, including promptly
suing for infringement, misappropriation, or dilution and to recover any and all
damages for such

-27-

--------------------------------------------------------------------------------

 

infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, (D) to take all reasonable
and necessary action to preserve and maintain all of such Grantor's Trademarks,
Patents, Copyrights, Intellectual Property Licenses, and its rights therein,
including paying all maintenance fees and filing of applications for renewal,
affidavits of use, and affidavits of noncontestability, and (E) to require all
employees, consultants, and contractors of each Grantor who were involved in the
creation or development of such Intellectual Property to sign agreements
containing assignment of Intellectual Property rights and obligations of
confidentiality. Each Grantor further agrees not to abandon any Intellectual
Property or Intellectual Property License that is necessary in or material to
the conduct of such Grantor's business. Each Grantor hereby agrees to take the
steps described in this Section 7(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in or material to the conduct of such
Grantor's business;
(iii)    Grantors acknowledge and agree that the Lender Group shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(iii), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but any member of the Lender Group may do so
at its option from and after the occurrence and during the continuance of an
Event of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of lawyers and other professionals) shall be for
the sole account of the Borrowers and shall be chargeable to the Loan Account;
(iv)    Each Grantor shall continue to register or not register, as the case may
be, its Copyrights in accordance with its historical practices as they existed
as of the Closing Date. If an Event of Default has occurred and is continuing,
and if requested by Agent, each Grantor shall (A) file applications and take any
and all other actions necessary to register on an expedited basis (if expedited
processing is available in accordance with the applicable regulations and
procedures of the United States Copyright Office, CIPO and any similar office of
any other jurisdiction in which Copyrights are used) each of such Grantor's
Copyrights in any proprietary software that is material to generating revenue
for such Grantor and identifying such Grantor as the sole claimant thereof in a
manner sufficient to claim in the public record (or as a co-claimant thereof, if
such is the case) such Grantor's ownership or co-ownership thereof, and
(B) cause to be prepared, executed, and delivered to Agent, with sufficient time
to permit Agent to record no later than three (3) Business Days following the
date of registration of or recordation of transfer of ownership, as applicable,
to the applicable Grantor of such Copyrights, (1) a Copyright Security Agreement
or supplemental schedules to the Copyright Security Agreement reflecting the
security interest of Agent in such Copyrights, which supplemental schedules
shall be in form and content suitable for recordation with the CIPO, the United
States Copyright Office (or any similar office or agency in another jurisdiction
in which Copyrights are used) and (2) any other documentation as Agent
reasonably

-28-

--------------------------------------------------------------------------------

 

deems necessary and requests in order to perfect and continue perfected Agent's
Liens on such Copyrights following such recordation.
(v)    On each date on which a Compliance Certificate is to be delivered
pursuant to Section 5.1 of the Credit Agreement in respect of a fiscal quarter
(or, if an Event of Default has occurred and is continuing, more frequently if
requested by Agent) (but without duplication of any notice required by Section
7(g)(iv)), each Grantor shall provide Agent with a written report of all new
Patents, Trademarks and Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
are material to the conduct of such Grantor's business, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior period and any statement of use or amendment to
allege use with respect to intent-to-use trademark applications. In the case of
such registrations or applications therefor, which were acquired by any Grantor,
each such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and Intellectual Property Licenses as being subject to the security
interests created thereunder;
(vi)    Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with CIPO,
the United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least ten (10) Business
Days following such filing and complying with Section 7(g)(i). In addition,
Grantors acknowledge and agree that any such application for the registration of
any Copyright shall be filed on an "expedited" basis. Upon receipt from CIPO,
the United States Copyright Office or any similar office or agency in another
country of a notice of registration of any Copyright, each Grantor shall
promptly (but in no event later than ten (10) Business Days following such
receipt) notify (but without duplication of any notice required by Section
7(g)(iv) or Section 7(g)(v)) Agent of such registration by delivering, or
causing to be delivered, to Agent, documentation sufficient for Agent to perfect
Agent's Liens on such Copyright. If any Grantor acquires from any Person any
Copyright registered with CIPO, the United States Copyright Office or an
application to register any Copyright with CIPO, the United States Copyright
Office, or any similar office or agency in another country, such Grantor shall
promptly (but in no event later than ten (10) Business Days following such
acquisition) notify Agent of such acquisition and deliver, or cause to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent's Liens
on such Copyright. In the case of such Copyright registrations or applications
therefor which were acquired by any Grantor, each such Grantor shall promptly
(but in no event later than five (5) Business Days following such acquisition)
file the necessary documents (on an "expedited" basis) with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Copyrights;

-29-

--------------------------------------------------------------------------------

 

(vii)    Each Grantor shall take reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor's business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain; and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions;
(viii)    No Grantor shall incorporate into any proprietary software licensed or
distributed by such Grantor that is material to generating revenue for such
Grantor any third-party code that is licensed pursuant to any open source
license such as the GNU Public License, Lesser GNU Public License, or Mozilla
Public License, in a manner that would require or condition the use or
distribution of such software on, the disclosing, licensing, or distribution of
any source code for any portion of the proprietary software that is licensed or
distributed by any Grantor; and
(ix)    No Grantor shall enter into any Intellectual Property License material
to the conduct of the business to receive any license or rights in any
Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to Agent (and any transferees of Agent).
(h)    Investment Property.
(i)    If any Grantor shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within ten (10) Business Days of acquiring or obtaining such
Collateral) deliver to Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;
(ii)    Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor's other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;
(iii)    Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;
(iv)    No Grantor shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

-30-

--------------------------------------------------------------------------------

 

(v)    Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
provincial, local, or foreign law to effect the perfection of the Security
Interest on the Investment Property or to effect any sale or transfer thereof;
(vi)    As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
securities under the STA, and (C) are not and will not be held by such Grantor
in a Securities Account. In addition, none of the Pledged Operating Agreements,
the Pledged Partnership Agreements, or any other agreements governing any of the
Pledged Interests issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, provide or shall provide that such Pledged Interests are
securities for purposes of the STA as in effect in any relevant jurisdiction.
(i)    Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property having a fair market value in
excess of $1,000,000 it will promptly (and in any event within five (5) days of
acquisition) notify Agent of the acquisition of such Real Property and will
grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a first priority Mortgage (subject to Liens permitted pursuant to
clause (k) of the definition of Permitted Liens) on each fee interest in Real
Property now or hereafter owned by such Grantor and shall deliver such other
documentation and opinions, in form and substance satisfactory to Agent, in
connection with the grant of such Mortgage as Agent shall request in its
Permitted Discretion, including title insurance policies, financing statements,
fixture filings and environmental audits and such Grantor shall pay all
recording costs and other fees and costs (including reasonable lawyers' fees and
expenses) incurred in connection therewith. Each Grantor acknowledges and agrees
that, to the extent permitted by applicable law, all of the Collateral shall
remain personal property regardless of the manner of its attachment or
affixation to real property;
(j)    Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent's consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents;
(k)    Controlled Accounts; Controlled Investments.
(i)    Each Grantor shall (A) establish and maintain cash management services of
a type and on terms reasonably satisfactory to Agent at one or more of the banks
set forth on Schedule 10 to the Disclosure Letter (each a "Controlled Account
Bank"), and shall take reasonable steps to ensure that all of its and its
Subsidiaries' account debtors forward payment of the amounts owed by them
directly to such Controlled Account Bank, and (B) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their payments in respect of Accounts and
all Proceeds (including those sent directly by their account

-31-

--------------------------------------------------------------------------------

 

debtors to a Grantor) into a bank account of such Grantor (each, a "Controlled
Account") at one of the Controlled Account Banks.
(ii)    Within one hundred twenty (120) days following the Closing Date, with
respect to Deposit Accounts and/or Securities Accounts maintained at Wells
Fargo, and within thirty (30) days following the Closing Date, with respect to
Deposit Accounts and/or Securities Accounts maintained at each Controlled
Account Bank other than Wells Fargo, each Grantor shall establish and maintain
Controlled Account Agreements with Agent and the applicable Controlled Account
Bank, in form and substance reasonably acceptable to Agent. Each such Controlled
Account Agreement shall provide, among other things, that (A) the Controlled
Account Bank will comply with any instructions originated by Agent directing the
disposition of the funds in such Controlled Account without further consent by
the applicable Grantor, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned cheques or other items of payment, and (C) upon the
instruction of Agent (an "Activation Instruction"), the Controlled Account Bank
will forward by daily sweep all amounts in the applicable Controlled Account to
the Agent's Account. Agent agrees not to issue an Activation Instruction with
respect to the Controlled Accounts unless a Triggering Event has occurred and is
continuing at the time such Activation Instruction is issued. Agent agrees to
use commercially reasonable efforts to rescind an Activation Instruction (the
"Rescission") if: (1) the Triggering Event upon which such Activation
Instruction was issued has been waived in writing in accordance with the terms
of the Credit Agreement, and (2) no additional Triggering Event has occurred and
is continuing prior to the date of the Rescission or is reasonably expected to
occur on or immediately after the date of the Rescission.
(iii)    So long as no Event of Default has occurred and is continuing, each
Borrower may amend Schedule 10 to the Disclosure Letter to add or replace a
Controlled Account Bank or Controlled Account and shall upon such addition or
replacement provide to Agent an amended Schedule 10 to the Disclosure Letter;
provided, however, that (A) such prospective Controlled Account Bank shall be
reasonably satisfactory to Agent, and (B) prior to the time of the opening of
such Controlled Account, the applicable Grantor and such prospective Controlled
Account Bank shall have executed and delivered to Agent a Controlled Account
Agreement. Each Grantor shall close any of its Controlled Accounts (and
establish replacement Controlled Account accounts in accordance with the
foregoing sentence) as promptly as practicable and in any event within
forty-five (45) days after notice from Agent that the operating performance,
funds transfer, or availability procedures or performance of the Controlled
Account Bank with respect to Controlled Account Accounts or Agent's liability
under any Controlled Account Agreement with such Controlled Account Bank is no
longer acceptable in Agent's reasonable judgment.
(iv)    Other than (i) an aggregate amount of not more than $250,000 at any one
time, in the case of Grantors, (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for any Grantor's or its Subsidiaries'
employees, (iii) cash collateral in an amount not to exceed $105,000 on deposit
in account no. ending in -0333 maintained at Comerica Bank, to the extent
securing reimbursement obligations of Parent owing to Comerica Bank relating to
that certain standby letter of credit no.

-32-

--------------------------------------------------------------------------------

 

5647-30, as amended (the "Existing L/C"), in the face amount of $100,000, issued
by Comerica Bank for the account of Parent on February 3, 2012 (the "L/C Cash
Collateral"), (iv) solely until the date that is one hundred twenty (120) days
following the Closing Date, cash collateral in an amount not to exceed $100,000
on deposit in account no. ending in -0333 maintained at Comerica Bank to the
extent securing Indebtedness owing to Comerica Bank that is permitted under the
Credit Agreement pursuant to clause (v) of the definition of Permitted
Indebtedness (the "Card Services Cash Collateral"), and (v) an aggregate amount
of not more than $500,000 (calculated at current exchange rates) at any one
time, in the case of Subsidiaries of Grantors that are not Grantors, no Grantor
will, and no Grantor will permit its Subsidiaries to, make, acquire, or permit
to exist Permitted Investments consisting of cash, Cash Equivalents, or amounts
credited to Deposit Accounts or Securities Accounts unless Grantor or its
Subsidiary, as applicable, and the applicable bank or securities intermediary
have entered into Control Agreements with Agent governing such Permitted
Investments in order to perfect (and further establish) Agent's Liens in such
Permitted Investments within the time period specified in Schedule 3.6 to the
Credit Agreement.
(l)    Name, Etc. No Grantor will, nor will any Grantor permit any of its
Subsidiaries to, in each case except upon at least 10 days' prior written notice
to Agent of such change, change its name, organizational identification number,
jurisdiction of organization or identity, chief executive office, registered
head office or domicile, place of business or tax and business identification
number.
(m)     Pledged Notes. Grantors (i) without the prior written consent of Agent,
will not (A) waive or release any payment obligation of any Person that is
obligated under any of the Pledged Notes (other than obligations of one Grantor
to another Grantor), (B) take or omit to take any action or knowingly suffer or
permit any action to be omitted or taken, the taking or omission of which would
result in any right of offset against sums payable under the Pledged Notes, or
(C) other than Permitted Dispositions, assign or surrender their rights and
interests under any of the Pledged Notes or terminate, cancel, modify, change,
supplement or amend the Pledged Notes, and (ii) shall provide to Agent copies of
all material written notices (including notices of default) given or received
with respect to the Pledged Notes promptly after giving or receiving such
notice.
8.    Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.
(a)    Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.
(b)    Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

-33-

--------------------------------------------------------------------------------

 

9.    Further Assurances.
(a)    Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
(b)    Each Grantor authorizes the filing by Agent of financing or financing
change statements, or amendments thereto, and such Grantor will execute and
deliver to Agent such other instruments or notices, as Agent may reasonably
request, in order to perfect and preserve the Security Interest granted or
purported to be granted hereby in any applicable jurisdiction.
(c)    Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as "all personal property of debtor" or "all
assets of debtor" or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required for the sufficiency or filing office acceptance. Each
Grantor also hereby ratifies any and all financing statements or amendments
previously filed by Agent in any jurisdiction.
(d)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor's rights under the PPSA.
10.    Agent's Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor's rights under Intellectual
Property Licenses in connection with the enforcement of Agent's rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Equity Interests that are pledged hereunder be registered in the name of
Agent or any of its nominees.
11.    Agent Appointed Attorney. Each Grantor hereby irrevocably appoints Agent
its attorney, with full authority in the place and stead of such Grantor and in
the name of such Grantor or otherwise, at such time as an Event of Default has
occurred and is continuing under the Credit Agreement, to take any action and to
execute any instrument which Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including:
(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

-34-

--------------------------------------------------------------------------------

 

(b)    to receive and open all mail addressed to such Grantor (except for mail
from such Grantor’s legal counsel marked “privileged and confidential”) and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;
(c)    to receive, endorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
(d)    to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;
(e)    to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;
(f)    to use any Intellectual Property or Intellectual Property Licenses of
such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
(g)    Agent, on behalf of the Lender Group or the Bank Product Providers, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and Intellectual Property Licenses and, if
Agent shall commence any such suit, the appropriate Grantor shall, at the
request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.
To the extent permitted by law, each Grantor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable until this
Agreement is terminated.
12.    Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.
13.    Agent's Duties. The powers conferred on Agent hereunder are solely to
protect Agent's interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

-35-

--------------------------------------------------------------------------------

 

14.    Collection of Accounts, Intangibles and Negotiable Collateral. At any
time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent's designee may (a) notify account debtors of any Grantor that the
Accounts, Intangibles, Chattel Paper or Negotiable Collateral of such Grantor
have been assigned to Agent, for the benefit of the Lender Group and the Bank
Product Providers, or that Agent has a security interest therein, and (b)
collect the Accounts, Intangibles and Negotiable Collateral of any Grantor
directly, and any collection costs and expenses shall constitute part of such
Grantor's Secured Obligations under the Loan Documents.
15.    Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various provincial securities laws of Canada or the federal
or state securities laws of the United States or any other jurisdiction and
disposition thereof after an Event of Default may be restricted to one or more
private (instead of public) sales in view of the lack of such registration. Each
Grantor understands that in connection with such disposition, Agent may approach
only a restricted number of potential purchasers and further understands that a
sale under such circumstances may yield a lower price for the Pledged Interests
than if the Pledged Interests were registered and qualified pursuant to such
securities laws and sold on the open market. Each Grantor, therefore, agrees
that: (a) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (b) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.
16.    Voting and Other Rights in Respect of Pledged Interests.
(a)    Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and in addition to all rights and remedies
available to Agent under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, or any other ownership or consensual rights
(including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Agent obligated
by the terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor's true and lawful attorney and IRREVOCABLE PROXY to
vote such Pledged Interests in any manner Agent deems advisable for or against
all matters submitted or which may be submitted to a vote of shareholders,
partners or members, as the case may be. The power-of-attorney and proxy granted
hereby is coupled with an interest and shall be irrevocable.
(b)    For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would

-36-

--------------------------------------------------------------------------------

 

materially adversely affect the rights of Agent, the other members of the Lender
Group, or the Bank Product Providers, or the value of the Pledged Interests.
17.    Remedies. Upon the occurrence and during the continuance of an Event of
Default:
(a)    Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies of a secured party on default under the PPSA or any
other applicable law. Without limiting the generality of the foregoing, each
Grantor expressly agrees that, in any such event, Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
PPSA or any other applicable law), may take immediate possession of all or any
portion of the Collateral and (i) require Grantors to, and each Grantor hereby
agrees that it will at its own expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at one or more locations where such Grantor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Agent's offices or elsewhere, for cash, on credit, and upon such other
terms as Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notification of sale shall be required by law, at least fifteen (15)
days notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given. Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that (A) the
internet shall constitute a "place" for purposes of Section 63 of the Ontario
PPSA (or any equivalent provision of any other PPSA) and (B) to the extent
notification of sale shall be required by law, notification by mail of the URL
where a sale will occur and the time when a sale will commence at least fifteen
(15) days prior to the sale shall constitute a reasonable notification. Each
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time).
(b)    Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor's Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor's
rights under all licenses and all franchise agreements shall inure to the
benefit of Agent.

-37-

--------------------------------------------------------------------------------

 

(c)    Agent may, in addition to other rights and remedies provided for herein,
in the other Loan Documents, or otherwise available to it under applicable law
and without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
PPSA or any other applicable law), (i) with respect to any Grantor's Deposit
Accounts in which Agent's Liens are perfected, instruct the bank maintaining
such Deposit Account for the applicable Grantor to pay the balance of such
Deposit Account to or for the benefit of Agent, and (ii) with respect to any
Grantor's Securities Accounts in which Agent's Liens are perfected by control
under the STA, instruct the securities intermediary maintaining such Securities
Account for the applicable Grantor to (A) transfer any cash in such Securities
Account to or for the benefit of Agent, or (B) liquidate any financial assets in
such Securities Account that are customarily sold on a recognized market and
transfer the cash proceeds thereof to or for the benefit of Agent.
(d)    Any cash held by Agent as Collateral and all cash proceeds received by
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Secured Obligations
in the order set forth in the Credit Agreement. In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.
(e)    Each Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to appoint by instrument
in writing, or obtain from any court an order for the appointment of, one or
more Receivers for the properties and assets of each Grantor, and each Grantor
hereby consents to such rights and such appointment and hereby waives any
objection such Grantor may have thereto or the right to have a bond or other
security posted by Agent. To the extent appointed by Agent pursuant to an
instrument in writing, the Agent shall also have the right to remove and replace
any such Receiver from time to time. The term “Agent” when used in the remedial
sections of this Agreement will include any Receivers so appointed and the
agents, officers and employees of such Receivers. In the absence of Agent’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction, the Agent, the Lender Group and the Bank Product
Providers will not be in any way responsible for any misconduct or negligence of
any Receivers.
(f)    The Agent may execute any of its rights and remedies under this Agreement
by or through Receivers, agents, employees or attorneys and shall be entitled to
advice of counsel and other consultants or experts concerning all matters
pertaining to such rights and remedies. The Agent may also from time to time,
when the Agent deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or attorneys
(each a “Subagent”) with respect to all or any part of the Collateral; provided
that no such Subagent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Agent. Should any instrument in writing from the Agent required by any
Subagent so appointed by the Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Grantors shall execute, acknowledge and deliver any and all such instruments
promptly upon request by the Agent. If any Subagent or

-38-

--------------------------------------------------------------------------------

 

successor thereto, shall die, become incapable of acting, resign or be removed,
all rights, powers, privileges and duties of such Subagent, to the extent
permitted by law, shall automatically vest in and be exercised by the Agent
until the appointment of a new Subagent. In the absence of Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction, the Agent shall not be responsible for the negligence of or
misconduct by any Subagent that it selects in accordance with the foregoing
provisions of this Section 17(f) in the absence of the Agent’s gross negligence
or willful misconduct.
18.    Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.
19.    Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent's rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
20.    Indemnity and Expenses.
(a)    Each Grantor agrees to indemnify Agent and the other members of the
Lender Group from and against all claims, lawsuits and liabilities (including
reasonable and documented lawyers' fees) growing out of or resulting from this
Agreement (including enforcement of this Agreement) or any other Loan Document
to which such Grantor is a party, except claims, losses or liabilities resulting
from the gross negligence or willful misconduct of the party seeking
indemnification as determined by a final non-appealable order of a court of
competent jurisdiction. This provision shall survive the termination of this
Agreement and the Credit Agreement and the repayment of the Secured Obligations.
(b)    Grantors, jointly and severally, shall, upon demand, pay to Agent (or
Agent, may charge to the Loan Account) all the Lender Group Expenses which Agent
may incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or

-39-

--------------------------------------------------------------------------------

 

operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (iii) the exercise or enforcement of any of the
rights of Agent hereunder or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.
21.    Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.
22.    Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guarantee, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.
23.    Continuing Security Interest: Assignments under Credit Agreement.
(a)    This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
have been paid in full in accordance with the provisions of the Credit Agreement
and the Commitments have expired or have been terminated, (ii) be binding upon
each Grantor, and their respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Agent, and its successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Guarantee made and the Security Interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Grantors or any other Person entitled thereto. At such time, upon the applicable
Borrower's request, Agent will authorize the filing of appropriate financing
change statements to terminate such Security Interest. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Loan Document, or any other instrument or document executed
and delivered by any Grantor to Agent nor any additional Revolving Loans or
other loans made by any Lender to any Borrower, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to Grantors, or any
of them, by Agent, nor any other act of the Lender Group or the Bank Product
Providers, or any of them, shall release any Grantor from any obligation, except
a release or discharge executed in writing by Agent in accordance with the
provisions of the Credit

-40-

--------------------------------------------------------------------------------

 

Agreement. Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth. A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.
(b)    If any Collateral shall be sold, transferred or otherwise disposed of by
a Grantor in a transaction permitted under Section 6.4 of the Credit Agreement,
then, upon receipt by Agent of certification from the applicable Grantor that
such sale, transfer or disposition was pursuant to a transaction permitted under
Section 6.4 of the Credit Agreement, such Collateral shall be deemed released
from the Lien granted herein and Agent, at the request and sole expense of the
applicable Grantor, shall promptly execute and deliver to such Grantor all
releases and other documents, and take such other action, reasonably necessary
for the release of the Lien created hereby or by any other Loan Documents in
such Collateral.
(c)    Each Grantor agrees that, if any payment made by any Grantor or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set, aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any other member of the Lender Group to
such Grantor, its estate, trustee, Receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, (i) any Lien or other Collateral securing such Grantor's liability
hereunder shall have been released or terminated by virtue of the foregoing
clause (a), or (ii) any provision of the Guarantee hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.
24.    Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Agent, Issuing Lender, or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
25.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

-41-

--------------------------------------------------------------------------------

 

(a)    THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL
LAWS OF CANADA APPLICABLE THEREIN.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE COURTS LOCATED IN
THE PROVINCE OF ONTARIO, CITY OF TORONTO; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND
AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A "CLAIM"). EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
(d)    EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS LOCATED IN THE PROVINCE OF ONTARIO, CITY OF
TORONTO, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT PROVIDED, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR

-42-

--------------------------------------------------------------------------------

 

PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY
OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT
OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT
OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT,
OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR HEREBY
WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER
OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOUR.
26.    New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement,
certain Subsidiaries (whether by acquisition or creation) of any Grantor are
required to enter into this Agreement by executing and delivering in favour of
Agent a Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and Grantor hereunder with the same force and effect as
if originally named as a Guarantor and Grantor herein. The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder. The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.
27.    Collateral Documents. In the event of any conflict or inconsistency
between the terms of this Agreement and the US Guarantee and Security Agreement
(a) with respect to Collateral owned by Canadian Grantors, (i) if the conflict
or inconsistency relates to Collateral other than the US Law Collateral, the
terms of this Agreement shall control, (ii) if the conflict or inconsistency
relates to US Law Collateral, the terms of the US Guarantee and Security
Agreement shall control, and (b) with respect to Collateral owned by US
Grantors, (i) if the conflict or inconsistency relates to Collateral other than
the Canadian Law Collateral, the terms of the US Guarantee and Security
Agreement shall control, and (ii) if the conflict or inconsistency relates to
Canadian Law Collateral, the terms of this Agreement shall control.
28.    Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the "Agent" shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers.
29.    Amalgamation.
(a)    Each Grantor acknowledges and agrees that, in the event it amalgamates
with any other company or companies, it is the intention of the parties hereto
that the term “Grantor”, when used herein, shall apply to each of the
amalgamating companies and to the amalgamated company, such that the Security
Interest granted hereby:

-43-

--------------------------------------------------------------------------------

 

(i)    shall extend to “Collateral” (as that term is herein defined) owned by
each of the amalgamating companies and the amalgamated company at the time of
amalgamation and to any “Collateral” thereafter owned or acquired by the
amalgamated company; and
(ii)    shall secure all “Secured Obligations” (as that term is herein defined)
of each of the amalgamating companies and the amalgamated company to the Secured
Parties or any of them at the time of amalgamation and all “Secured Obligations”
of the amalgamated company to the Secured Parties or any of them thereafter
arising. The Security Interest shall attach to all “Collateral” owned by each
company amalgamating with such Grantor, and by the amalgamated company, at the
time of the amalgamation, and shall attach to all “Collateral” thereafter owned
or acquired by the amalgamated company when such becomes owned or is acquired.
30.    Miscellaneous.
(a)    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.
(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Grantor, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.
(e)    The parties to this Agreement have agreed that this Agreement as well as
any document or instrument relating to it be drawn up in English only but
without prejudice to any other document or instrument which may from time to
time be drawn up in French only or in both French and English. Les parties aux
présentes ont convenu que la présente Convention ainsi que tous

-44-

--------------------------------------------------------------------------------

 

autres actes ou documents s'y rattachant soient rédigés en anglais seulement
mais sans préjudice à tous autres actes ou documents qui pourraient à l'occasion
être rédigés en français seulement ou à la fois en anglais et en français.
31.    Certain Tax Matters. Notwithstanding anything set forth herein or in any
other Loan Document to the contrary, the parties agree that (i) Canadian Loan
Parties shall not have any obligation to make any payment of principal or
interest with respect to any Loan to a US Borrower, and (ii) no Loan Party that
is a CFC shall have any obligation to make an indemnity payment or have
liability with respect to an “obligation of a United States person” within the
meaning of Section 956(c) of the IRC and Treasury Regulations promulgated
thereunder (taking into account any exceptions provided therein).


[signature pages follow]

-45-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.


CANADIAN GRANTORS:
UPLAND SOFTWARE INC., a Canadian federal corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
SOLUTION Q INC., an Ontario corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: Chief Executive Officer and President





US GRANTORS:
UPLAND SOFTWARE, INC., a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: Chairman and Chief Executive Officer



 
UPLAND SOFTWARE I, INC.,
a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE II, INC.,
a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President




[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------




 
UPLAND SOFTWARE III, LLC,
a Delaware limited liability company 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE IV, INC.,
a Nebraska corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE V, INC.,
a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE VI, LLC,
a New Jersey limited liability company 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND SOFTWARE VII, INC.,
a Delaware corporation 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President



 
UPLAND IX, LLC,
a Delaware limited liability company 

 
By: /s/ John T. McDonald
Name: John T. McDonald
Title: President and Chairman




[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------







[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------








AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association 

 
By: /s/ Stephen Carll
Name: Stephen Carll 
Its Authorized Signatory
 
 




[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------








